PER CURIAM:
Edward Harold Saunders, Jr., appeals the district court’s order denying relief on his Bivens * complaint under 28 U.S.C. § 1915A(b) (2000), for failure to state a claim upon which relief may be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Saunders v. Bureau of Prisons, No. *280CA-05-28-JLK-MFU (W.D.Va. filed Apr. 29, 2005 & entered May 2, 2005). We dispense -with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).